 

Exhibit 10(4)



 

 

American International Group, Inc.

   2013 Long Term Incentive Plan   

 

 


1.            PURPOSE; DEFINITIONS

This American International Group, Inc. 2013 Long Term Incentive Plan (this
“Plan”), as amended September 9, 2014, is designed to provide selected officers
and key employees of American International Group, Inc. (“AIG” and together with
its consolidated subsidiaries, determined in accordance with U.S. generally
accepted accounting principles, the “Company”) with incentives to contribute to
the long-term performance of AIG in a manner that appropriately balances risk
and rewards.

Awards under this Plan are issued under the American International Group, Inc.
2010 Stock Incentive Plan (as amended from time to time or any successor stock
incentive plan, including the American International Group, Inc. 2013 Omnibus
Incentive Plan, the “SIP”), the terms of which are incorporated in this Plan. 
Capitalized terms used in this Plan but not otherwise defined in this Plan or in
the attached Glossary of Terms in Annex A have the meaning ascribed to them in
the SIP.


2.            PERFORMANCE PERIOD

This Plan will operate for successive overlapping three-year performance periods
(each, a “Performance Period”) beginning on January 1 of each year.  The first
Performance Period will be from January 1, 2013 through December 31, 2015.  Each
Performance Period will be for successive three calendar-year periods until the
Plan is terminated by the Compensation and Management Resources Committee
(including any successor, the “Committee”) of the Board of Directors of AIG (the
“Board”). 


3.            AWARDS AND PARTICIPANTS


A.           PERFORMANCE SHARE UNITS.  AWARDS ISSUED UNDER THIS PLAN (“AWARDS”)
CONSIST OF PERFORMANCE SHARE UNITS (“PSUS”) PROVIDING HOLDERS WITH THE
OPPORTUNITY TO EARN SHARES OF COMMON STOCK (“SHARES”) BASED ON ACHIEVEMENT OF
PERFORMANCE CRITERIA DURING THE PERFORMANCE PERIOD.  PSUS WILL BE SUBJECT TO THE
TERMS AND CONDITIONS OF THIS PLAN AND THE SIP AND WILL BE ISSUED ONLY TO THE
EXTENT PERMISSIBLE UNDER RELEVANT LAWS, REGULATORY RESTRICTIONS AND AGREEMENTS
APPLICABLE TO THE COMPANY, AND THE COMMITTEE MAY ESTABLISH ANOTHER FORM OF AWARD
TO THE EXTENT IT DETERMINES APPROPRIATE FOR SOME OR ALL PARTICIPANTS (AS DEFINED
BELOW). 


B.           PARTICIPANTS.  THE COMMITTEE WILL FROM TIME TO TIME DETERMINE (1)
THE OFFICERS AND KEY EMPLOYEES OF THE COMPANY WHO WILL RECEIVE AWARDS (THE
“PARTICIPANTS”) AND (2) THE NUMBER OF PSUS AWARDED TO EACH PARTICIPANT FOR A
PERFORMANCE PERIOD.  NO AWARD OF PSUS TO A PARTICIPANT FOR A PERFORMANCE PERIOD
SHALL IN ANY WAY OBLIGATE THE COMMITTEE TO (OR IMPLY

 

--------------------------------------------------------------------------------

 


THAT THE COMMITTEE WILL) PROVIDE A SIMILAR AWARD (OR ANY AWARD) TO THE
PARTICIPANT FOR ANY FUTURE PERFORMANCE PERIOD.


C.           STATUS OF PSUS.   EACH PSU CONSTITUTES AN UNFUNDED AND UNSECURED
PROMISE OF AIG TO DELIVER (OR CAUSE TO BE DELIVERED) ONE SHARE (OR, AT THE
ELECTION OF AIG, CASH EQUAL TO THE FAIR MARKET VALUE THEREOF) AS PROVIDED IN
SECTION 5.E.  UNTIL SUCH DELIVERY, A HOLDER OF PSUS WILL HAVE ONLY THE RIGHTS OF
A GENERAL UNSECURED CREDITOR AND NO RIGHTS AS A SHAREHOLDER OF AIG.


D.           AWARD AGREEMENTS.  EACH AWARD GRANTED UNDER THE PLAN SHALL BE
EVIDENCED BY AN AWARD AGREEMENT THAT SHALL CONTAIN SUCH PROVISIONS AND
CONDITIONS AS THE COMMITTEE DEEMS APPROPRIATE; PROVIDED THAT, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN AN AWARD AGREEMENT, IF THERE IS ANY CONFLICT
BETWEEN ANY PROVISION OF THIS PLAN AND AN AWARD AGREEMENT, THE PROVISIONS OF
THIS PLAN SHALL GOVERN.  BY ACCEPTING AN AWARD PURSUANT TO THIS PLAN, A
PARTICIPANT THEREBY AGREES THAT THE AWARD SHALL BE SUBJECT TO ALL OF THE TERMS
AND PROVISIONS OF THIS PLAN, THE SIP AND THE APPLICABLE AWARD AGREEMENT.  AWARDS
SHALL BE ACCEPTED BY A PARTICIPANT SIGNING THE APPLICABLE AWARD AGREEMENT, AND
RETURNING IT TO THE COMPANY. FAILURE BY A PARTICIPANT TO DO SO WITHIN 90 DAYS
FROM THE DATE OF THE AWARD AGREEMENT SHALL GIVE THE COMPANY THE RIGHT TO RESCIND
THE AWARD.


4.            PERFORMANCE CRITERIA

The number of PSUs earned for any Performance Period will be based on one or
more performance measures established by the Committee in its sole discretion
with respect to such Performance Period (collectively, the “Performance
Measures”).  For each Performance Measure with respect to a Performance Period,
the Committee will establish a “Weighting,” “Threshold,” “Target”  and
“Maximum.” 


5.            PSUS AWARDS


A.           PERFORMANCE AWARDS.  A PARTICIPANT’S AWARD AGREEMENT WILL SET FORTH
A PSU AWARD OPPORTUNITY, WHICH WILL COVER SUCH TARGET NUMBER OF PSUS AS
DETERMINED BY THE COMMITTEE (THE “TARGET PSUS”).   


B.           PERFORMANCE RESULTS.  AT THE END OF THE PERFORMANCE PERIOD, THE
COMMITTEE WILL ASSESS PERFORMANCE AGAINST EACH PERFORMANCE MEASURE AND DETERMINE
THE EARNED PERCENTAGE FOR EACH SUCH PERFORMANCE MEASURE AS FOLLOWS, SUBJECT TO
THE TERMS AND CONDITIONS OF THIS PLAN AND UNLESS DETERMINED OTHERWISE BY THE
COMMITTEE:

Performance

Earned Percentage

Performance less than Threshold

0%

Performance at Threshold

50%

Performance at Target

100%

Performance at or above Maximum

150%

2

 

--------------------------------------------------------------------------------

 


THE EARNED PERCENTAGE FOR PERFORMANCE BETWEEN THRESHOLD AND TARGET AND BETWEEN
TARGET AND MAXIMUM WILL BE DETERMINED ON A STRAIGHT-LINE BASIS.  FOR THE
AVOIDANCE OF DOUBT, THE COMMITTEE RETAINS DISCRETION TO REDUCE ANY EARNED PSU
AWARD TO ZERO.


C.           EARNED PSUS.   THE NUMBER OF PSUS EARNED FOR THE PERFORMANCE PERIOD
(THE “EARNED PSUS”) WILL EQUAL THE SUM OF THE PSUS EARNED FOR EACH PERFORMANCE
MEASURE, CALCULATED AS FOLLOWS: 

PSUs earned for a Performance Measure

=

Target PSUs

x

Earned Percentage

x

Weighting of Performance Measure


 


D.           VESTING OF EARNED PSUS.  EXCEPT AS PROVIDED IN SECTION 6, AND
SUBJECT TO THE OTHER TERMS AND CONDITIONS OF THIS PLAN AND THE APPLICABLE AWARD
AGREEMENT, EARNED PSUS OR A PORTION SHALL VEST IN THREE EQUAL ANNUAL
INSTALLMENTS ON JANUARY 1 OF THE YEAR IMMEDIATELY FOLLOWING THE END OF THE
PERFORMANCE PERIOD AND JANUARY 1 OF EACH OF THE NEXT TWO YEARS (EACH, A
“SCHEDULED VESTING DATE”).   


E.           DELIVERY OF EARNED PSUS.  EXCEPT AS PROVIDED IN SECTION 6, AIG WILL
DELIVER (OR CAUSE TO BE DELIVERED) TO THE PARTICIPANT SHARES (OR, AT THE
ELECTION OF AIG, CASH EQUAL TO THE FAIR MARKET VALUE THEREOF) IN RESPECT OF ANY
EARNED PSUS, OR PORTION THEREOF, AS PROMPTLY AS ADMINISTRATIVELY PRACTICABLE
FOLLOWING THE APPLICABLE SCHEDULED VESTING DATE, PROVIDED THAT ANY DELIVERY
FOLLOWING THE FIRST SCHEDULED VESTING DATE FOR A GIVEN AWARD OF EARNED PSUS
SHALL BE MADE AS PROMPTLY AS ADMINISTRATIVELY PRACTICABLE FOLLOWING THE
DETERMINATION OF EARNED PSUS BY THE COMMITTEE, BUT NO LATER THAN APRIL 30TH
AFTER SUCH FIRST SCHEDULED VESTING DATE AND DELIVERY FOLLOWING THE SUBSEQUENT
SCHEDULED VESTING DATES SHALL BE MADE WITHIN 30 DAYS FOLLOWING THE APPLICABLE
SCHEDULED VESTING DATE.  SUBJECT TO SECTION 6, A PARTICIPANT MUST BE EMPLOYED ON
THE APPLICABLE SCHEDULED VESTING DATE IN ORDER TO BE ENTITLED TO RECEIVE A
DELIVERY OF ANY PORTION OF THE EARNED PSUS. 


6.            VESTING AND PAYOUT UPON TERMINATION OF EMPLOYMENT AND CORPORATE
EVENTS


A.           TERMINATION GENERALLY.  EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 6, IF A PARTICIPANT’S EMPLOYMENT IS TERMINATED FOR ANY REASON, THEN ANY
UNVESTED AWARDS, OR PARTS THEREOF, SHALL IMMEDIATELY TERMINATE AND BE FORFEITED.


B.           INVOLUNTARY TERMINATION, RETIREMENT OR DISABILITY.  SUBJECT TO
SECTION 6.G, IN THE CASE OF A PARTICIPANT’S INVOLUNTARY TERMINATION WITHOUT
CAUSE, RETIREMENT OR DISABILITY, THE PARTICIPANT’S AWARD WILL

3

 

--------------------------------------------------------------------------------

 


IMMEDIATELY VEST AND THE SHARES (OR CASH) CORRESPONDING TO THE EARNED PSUS
(BASED ON THE PERFORMANCE FOR THE WHOLE PERFORMANCE PERIOD) WILL BE DELIVERED TO
THE PARTICIPANT ON THE DATES SPECIFIED IN SECTION 5.E THAT SUCH AWARD WOULD
OTHERWISE HAVE BEEN DELIVERED IF THE PARTICIPANT HAD CONTINUED TO REMAIN
EMPLOYED.  FOR THE AVOIDANCE OF DOUBT, AN INVOLUNTARY TERMINATION WITHOUT CAUSE
AS PROVIDED IN THIS SECTION 6.B SHALL NOT INCLUDE A RESIGNATION THAT A
PARTICIPANT MAY ASSERT WAS A CONSTRUCTIVE DISCHARGE.


C.           QUALIFYING RESIGNATION.  SUBJECT TO SECTION 6.G, IN THE CASE OF A
PARTICIPANT’S QUALIFYING RESIGNATION AFTER THE FIRST YEAR OF A PERFORMANCE
PERIOD, THE PARTICIPANT’S AWARD WILL IMMEDIATELY VEST AND THE SHARES (OR CASH)
CORRESPONDING TO THE EARNED PSUS (BASED ON THE PERFORMANCE FOR THE WHOLE
PERFORMANCE PERIOD) WILL BE DELIVERED TO THE PARTICIPANT ON THE DATES SPECIFIED
IN SECTION 5.E THAT SUCH AWARD WOULD OTHERWISE HAVE BEEN DELIVERED IF THE
PARTICIPANT HAD CONTINUED TO REMAIN EMPLOYED.  FOR THE AVOIDANCE OF DOUBT, IN
THE CASE OF A PARTICIPANT’S QUALIFYING RESIGNATION DURING THE FIRST YEAR OF A
PERFORMANCE PERIOD, THE PARTICIPANT’S AWARD SHALL IMMEDIATELY TERMINATE AND BE
FORFEITED.


D.           DEATH.  IN THE CASE OF A PARTICIPANT’S DEATH DURING A PERFORMANCE
PERIOD OR FOLLOWING A PERFORMANCE PERIOD BUT PRIOR TO THE COMMITTEE’S
ADJUDICATION OF PERFORMANCE UNDER SECTION 5.B, THE PARTICIPANT’S AWARD WILL
IMMEDIATELY VEST AND THE SHARES (OR CASH) CORRESPONDING TO THE TARGET PSUS WILL
BE DELIVERED TO THE PARTICIPANT’S ESTATE AS SOON AS PRACTICABLE BUT IN NO EVENT
LATER THAN THE END OF THE CALENDAR YEAR OR, IF LATER, WITHIN TWO AND ONE-HALF
MONTHS FOLLOWING THE DATE OF DEATH.  IN THE CASE OF A PARTICIPANT’S DEATH
FOLLOWING THE COMMITTEE’S ADJUDICATION OF PERFORMANCE FOR A PERFORMANCE PERIOD
UNDER SECTION 5.B, THE PARTICIPANT’S AWARD WILL IMMEDIATELY VEST AND THE SHARES
(OR CASH) CORRESPONDING TO THE EARNED PSUS (BASED ON PERFORMANCE FOR THE WHOLE
PERFORMANCE PERIOD) WILL BE DELIVERED TO THE PARTICIPANT’S ESTATE AS SOON AS
PRACTICABLE BUT IN NO EVENT LATER THAN THE END OF THE CALENDAR YEAR OR, IF
LATER, WITHIN TWO AND ONE-HALF MONTHS FOLLOWING THE DATE OF DEATH.


E.           CHANGE IN CONTROL.  IN THE CASE OF A CHANGE IN CONTROL DURING A
PERFORMANCE PERIOD AND THE PARTICIPANT’S INVOLUNTARY TERMINATION WITHOUT CAUSE
WITHIN TWENTY-FOUR (24) MONTHS FOLLOWING SUCH CHANGE IN CONTROL, THE PARTICIPANT
SHALL RECEIVE SHARES (OR CASH) CORRESPONDING TO THE TARGET PSUS, UNLESS THE
COMMITTEE DETERMINES TO USE ACTUAL PERFORMANCE THROUGH THE DATE OF THE CHANGE IN
CONTROL, AND SUCH SHARES (OR CASH) WILL IMMEDIATELY VEST.  IN THE CASE OF A
CHANGE IN CONTROL FOLLOWING A PERFORMANCE PERIOD AND THE PARTICIPANT’S
INVOLUNTARY TERMINATION WITHOUT CAUSE WITHIN TWENTY-FOUR (24) MONTHS FOLLOWING
SUCH CHANGE IN CONTROL, THE PARTICIPANT SHALL RECEIVE SHARES (OR CASH)
CORRESPONDING TO THE EARNED PSUS (BASED ON PERFORMANCE FOR THE WHOLE PERFORMANCE
PERIOD), AND SUCH SHARES (OR CASH) WILL IMMEDIATELY VEST.  ANY SUCH VESTED
AMOUNTS WILL BE DELIVERED BY THE END OF THE CALENDAR YEAR OR, IF LATER, WITHIN
TWO AND ONE-HALF MONTHS FOLLOWING THE PARTICIPANT’S SEPARATION FROM SERVICE,
PROVIDED THAT NO DELIVERY WILL BE DELAYED AS A RESULT OF THE CHANGE IN CONTROL.


 

4

 

--------------------------------------------------------------------------------

 


F.           ELECTION TO ACCELERATE OR DELAY DELIVERY.  THE COMMITTEE MAY, IN
ITS SOLE DISCRETION, DETERMINE TO ACCELERATE OR DEFER DELIVERY OF ANY SHARES (OR
CASH) UNDERLYING THE AWARDS GRANTED UNDER THE PLAN OR PERMIT A PARTICIPANT TO
ELECT TO ACCELERATE OR DEFER DELIVERY OF ANY SUCH SHARES (OR CASH), IN EACH CASE
IN A MANNER THAT CONFORMS TO THE REQUIREMENTS OF SECTION 409A AND IS CONSISTENT
WITH THE PROVISIONS OF SECTION 8.E. 


G.           RELEASE OF CLAIMS.  IN THE CASE OF A PARTICIPANT’S INVOLUNTARY
TERMINATION WITHOUT CAUSE, QUALIFYING RESIGNATION OR RETIREMENT, THE COMPANY
WILL REQUIRE THE PARTICIPANT TO EXECUTE A RELEASE SUBSTANTIALLY IN THE FORM
ATTACHED AS ANNEX B (THE “RELEASE”), SUBJECT TO ANY PROVISIONS THAT THE SENIOR
HR ATTORNEY AND THE SENIOR C&B EXECUTIVE OR THEIR DESIGNEE(S)  MAY AMEND OR ADD
TO THE RELEASE IN ORDER TO IMPOSE RESTRICTIVE COVENANTS REQUIRING (X)
CONFIDENTIALITY OF INFORMATION, NON-DISPARAGEMENT AND NON-SOLICITATION OF
COMPANY EMPLOYEES FOR 12 MONTHS FOLLOWING THE TERMINATION AND (Y) IN THE CASE OF
A QUALIFYING RESIGNATION, NON-COMPETITION FOR TWELVE (12) MONTHS FOLLOWING THE
TERMINATION, IN EACH CASE AS A CONDITION TO RECEIVING DELIVERY OF ANY SHARES (OR
CASH) UNDER ANY AWARDS.  THE RELEASE MUST BE EXECUTED BY THE PARTICIPANT AND
BECOME IRREVOCABLE, IN THE CASE OF A PARTICIPANT’S INVOLUNTARY TERMINATION
WITHOUT CAUSE, OR RETIREMENT, PRIOR TO OR DURING THE CALENDAR YEAR OF THE DATE
ON WHICH A DELIVERY OF SHARES (OR CASH) WITH RESPECT TO THE EARNED PSUS IS
SCHEDULED TO BE DELIVERED PURSUANT TO SECTION 4.D, AND IN THE CASE OF A
PARTICIPANT’S QUALIFYING RESIGNATION, WITHIN 90 DAYS FOLLOWING THE QUALIFYING
RESIGNATION; PROVIDED THAT IF THE RELEASE IS EXECUTED AFTER SUCH TIME, THE
DELIVERY OF SHARES (OR CASH) WITH RESPECT TO SUCH CALENDAR YEAR WILL BE
FORFEITED; PROVIDED, FURTHER, THAT IF THE LOCAL LAWS OF A COUNTRY OR NON-U.S.
JURISDICTION IN WHICH PARTICIPANT PERFORMS SERVICES RENDER INVALID OR
UNENFORCEABLE ALL OR A PORTION OF THE RELEASE (SUBJECT TO ADDITIONAL PROVISIONS
AS DESCRIBED ABOVE), THE SENIOR HR ATTORNEY AND THE SENIOR C&B EXECUTIVE OR
THEIR DESIGNEE(S) SHALL HAVE THE DISCRETION TO CREATE A RELEASE THAT
INCORPORATES AS MUCH OF THE RELEASE AS POSSIBLE WHILE ALSO COMPLYING WITH SUCH
LOCAL LAWS.


7.            ADMINISTRATION OF THIS PLAN


A.           GENERAL.  THIS PLAN SHALL BE ADMINISTERED BY THE COMMITTEE AND THE
PERSON OR PERSONS DESIGNATED BY THE COMMITTEE TO ADMINISTER THE PLAN FROM TIME
TO TIME.  ACTIONS OF THE COMMITTEE MAY BE TAKEN BY THE VOTE OF A MAJORITY OF ITS
MEMBERS.  THE COMMITTEE MAY ALLOCATE AMONG ITS MEMBERS AND DELEGATE TO ANY
PERSON WHO IS NOT A MEMBER OF THE COMMITTEE ANY OF ITS ADMINISTRATIVE
RESPONSIBILITIES.  THE COMMITTEE WILL HAVE THE POWER TO INTERPRET THIS PLAN, TO
MAKE REGULATIONS FOR CARRYING OUT ITS PURPOSES AND TO MAKE ALL OTHER
DETERMINATIONS IN CONNECTION WITH ITS ADMINISTRATION (INCLUDING, WITHOUT
LIMITATION, WHETHER A PARTICIPANT HAS BECOME SUBJECT TO DISABILITY), ALL OF
WHICH WILL, UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, BE FINAL, BINDING AND
CONCLUSIVE.  THE COMMITTEE MAY, IN ITS SOLE DISCRETION, REINSTATE ANY AWARDS
MADE UNDER THIS PLAN THAT HAVE BEEN TERMINATED AND FORFEITED BECAUSE OF A
PARTICIPANT’S TERMINATION, IF THE PARTICIPANT COMPLIES WITH ANY COVENANTS,
AGREEMENTS OR CONDITIONS THAT THE COMMITTEE MAY IMPOSE; PROVIDED,  HOWEVER, THAT
ANY DELIVERY OF SHARES (OR CASH) UNDER SUCH

5

 

--------------------------------------------------------------------------------

 


REINSTATED AWARDS WILL NOT BE MADE UNTIL THE SCHEDULED TIMES SET FORTH IN THIS
PLAN.


B.           NON-UNIFORM DETERMINATIONS.  THE COMMITTEE’S DETERMINATIONS UNDER
THIS PLAN NEED NOT BE UNIFORM AND MAY BE MADE BY IT SELECTIVELY WITH RESPECT TO
PERSONS WHO RECEIVE, OR ARE ELIGIBLE TO RECEIVE, AWARDS (WHETHER OR NOT SUCH
PERSONS ARE SIMILARLY SITUATED).  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE COMMITTEE WILL BE ENTITLED, AMONG OTHER THINGS, TO MAKE
NON-UNIFORM AND SELECTIVE DETERMINATIONS AS TO THE PERSONS TO BECOME
PARTICIPANTS.


C.           DETERMINATION OF EMPLOYMENT.  THE COMMITTEE, WITH RESPECT TO ANY
PARTICIPANT UNDER THE PURVIEW OF THE COMMITTEE, AND THE SENIOR C&B EXECUTIVE,
WITH RESPECT TO ANY OTHER PARTICIPANT, WILL HAVE THE RIGHT TO DETERMINE THE
COMMENCEMENT OR TERMINATION DATE OF A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY
SOLELY FOR PURPOSES OF THIS PLAN, SEPARATE AND APART FROM ANY DETERMINATION AS
MAY BE MADE BY THE COMPANY WITH RESPECT TO THE INDIVIDUAL’S EMPLOYMENT.


D.           AMENDMENTS.   THE COMMITTEE WILL HAVE THE POWER TO AMEND THIS PLAN
AND THE PERFORMANCE CRITERIA ESTABLISHED PURSUANT TO SECTION 4 IN ANY MANNER AND
AT ANY TIME, INCLUDING IN A MANNER ADVERSE TO THE RIGHTS OF THE PARTICIPANTS.
THE COMMITTEE SHALL ALSO HAVE THE POWER, IN ITS SOLE DISCRETION, TO REDUCE THE
AMOUNT OF ANY TARGET PSUS OR EARNED PSUS AT ANY TIME INCLUDING, FOR THE
AVOIDANCE OF DOUBT, AFTER THE PERFORMANCE PERIOD HAS ENDED.  NOTWITHSTANDING THE
FOREGOING, THE COMMITTEE’S RIGHTS AND POWERS TO AMEND THE PLAN SHALL BE
DELEGATED TO THE SENIOR C&B EXECUTIVE WHO SHALL HAVE THE RIGHT TO AMEND THE PLAN
WITH RESPECT TO (I) AMENDMENTS REQUIRED BY RELEVANT LAW, REGULATION OR RULING,
(II) AMENDMENTS THAT ARE NOT EXPECTED TO HAVE A MATERIAL FINANCIAL IMPACT ON THE
COMPANY, (III) AMENDMENTS THAT CAN REASONABLY BE CHARACTERIZED AS TECHNICAL OR
MINISTERIAL IN NATURE, OR (IV) AMENDMENTS THAT HAVE PREVIOUSLY BEEN APPROVED IN
CONCEPT BY THE COMMITTEE. NOTWITHSTANDING THE FOREGOING DELEGATION, THE SENIOR
C&B EXECUTIVE SHALL NOT HAVE THE POWER TO MAKE AN AMENDMENT TO THE PLAN THAT
COULD REASONABLY BE EXPECTED TO RESULT IN A TERMINATION OF THE PLAN OR A CHANGE
IN THE STRUCTURE OR THE POWERS, DUTIES OR RESPONSIBILITIES OF THE COMMITTEE,
UNLESS SUCH AMENDMENT IS APPROVED OR RATIFIED BY THE COMMITTEE.


E.           NO LIABILITY.  NO MEMBER OF THE BOARD OF DIRECTORS OF AIG OR ANY
EMPLOYEE OF THE COMPANY PERFORMING SERVICES WITH RESPECT TO THE PLAN (EACH, A
“COVERED PERSON”) WILL HAVE ANY LIABILITY TO ANY PERSON (INCLUDING ANY
PARTICIPANT) FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN OR ANY DETERMINATION
MADE, IN EACH CASE, IN GOOD FAITH WITH RESPECT TO THIS PLAN OR ANY PARTICIPANT’S
PARTICIPATION IN IT.  EACH COVERED PERSON WILL BE INDEMNIFIED AND HELD HARMLESS
BY THE COMPANY AGAINST AND FROM ANY LOSS, COST, LIABILITY, OR EXPENSE (INCLUDING
ATTORNEYS’ FEES) THAT MAY BE IMPOSED UPON OR INCURRED BY SUCH COVERED PERSON IN
CONNECTION WITH OR RESULTING FROM ANY ACTION, SUIT OR PROCEEDING TO WHICH SUCH
COVERED PERSON MAY BE A PARTY OR IN WHICH SUCH COVERED PERSON MAY BE INVOLVED BY
REASON OF ANY ACTION TAKEN OR OMITTED TO BE TAKEN UNDER THIS PLAN AND AGAINST
AND FROM

6

 

--------------------------------------------------------------------------------

 


ANY AND ALL AMOUNTS PAID OR SHARES DELIVERED BY SUCH COVERED PERSON, WITH THE
COMPANY’S APPROVAL, IN SETTLEMENT THEREOF, OR PAID OR DELIVERED BY SUCH COVERED
PERSON IN SATISFACTION OF ANY JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING
AGAINST SUCH COVERED PERSON, PROVIDED  THAT  THE COMPANY WILL HAVE THE RIGHT, AT
ITS OWN EXPENSE, TO ASSUME AND DEFEND ANY SUCH ACTION, SUIT OR PROCEEDING AND,
ONCE THE COMPANY GIVES NOTICE OF ITS INTENT TO ASSUME THE DEFENSE, THE COMPANY
WILL HAVE SOLE CONTROL OVER SUCH DEFENSE WITH COUNSEL OF THE COMPANY’S CHOICE. 
TO THE EXTENT ANY TAXABLE EXPENSE REIMBURSEMENT UNDER THIS PARAGRAPH IS SUBJECT
TO SECTION 409A, (X) THE AMOUNT THEREOF ELIGIBLE IN ONE TAXABLE YEAR SHALL NOT
AFFECT THE AMOUNT ELIGIBLE IN ANY OTHER TAXABLE YEAR; (Y) IN NO EVENT SHALL ANY
EXPENSES BE REIMBURSED AFTER THE LAST DAY OF THE TAXABLE YEAR FOLLOWING THE
TAXABLE YEAR IN WHICH THE COVERED PERSON INCURRED SUCH EXPENSES; AND (Z) IN NO
EVENT SHALL ANY RIGHT TO REIMBURSEMENT BE SUBJECT TO LIQUIDATION OR EXCHANGE FOR
ANOTHER BENEFIT.  THE FOREGOING RIGHT OF INDEMNIFICATION WILL NOT BE AVAILABLE
TO A COVERED PERSON TO THE EXTENT THAT A COURT OF COMPETENT JURISDICTION IN A
FINAL JUDGMENT OR OTHER FINAL ADJUDICATION, IN EITHER CASE, NOT SUBJECT TO
FURTHER APPEAL, DETERMINES THAT THE ACTS OR OMISSIONS OF SUCH COVERED PERSON
GIVING RISE TO THE INDEMNIFICATION CLAIM RESULTED FROM SUCH COVERED PERSON’S BAD
FAITH, FRAUD OR WILLFUL MISCONDUCT.  THE FOREGOING RIGHT OF INDEMNIFICATION WILL
NOT BE EXCLUSIVE OF ANY OTHER RIGHTS OF INDEMNIFICATION TO WHICH COVERED PERSONS
MAY BE ENTITLED UNDER AIG’S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OR
BYLAWS, AS A MATTER OF LAW, OR OTHERWISE, OR ANY OTHER POWER THAT THE COMPANY
MAY HAVE TO INDEMNIFY SUCH PERSONS OR HOLD THEM HARMLESS.


F.           CLAWBACK/REPAYMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, AWARDS AND ANY PAYMENTS OR DELIVERIES UNDER THIS PLAN WILL BE SUBJECT TO
FORFEITURE AND/OR REPAYMENT TO THE EXTENT PROVIDED IN (I) THE AIG CLAWBACK
POLICY, AS IN EFFECT FROM TIME TO TIME AND (II) OTHER AGREEMENTS EXECUTED BY A
PARTICIPANT.


8.            GENERAL RULES


A.           NO FUNDING.  THE COMPANY WILL BE UNDER NO OBLIGATION TO FUND OR SET
ASIDE AMOUNTS TO PAY OBLIGATIONS UNDER THIS PLAN.  A PARTICIPANT WILL HAVE NO
RIGHTS TO ANY AWARDS OR OTHER AMOUNTS UNDER THIS PLAN OTHER THAN AS A GENERAL
UNSECURED CREDITOR OF THE COMPANY.


B.           TAX WITHHOLDING.  THE DELIVERY OF SHARES (OR CASH) UNDER THIS PLAN
IS CONDITIONED ON A PARTICIPANT’S SATISFACTION OF ANY APPLICABLE WITHHOLDING
TAXES IN ACCORDANCE WITH SECTION 3.2 OF THE AMERICAN INTERNATIONAL GROUP, INC.
2010 STOCK INCENTIVE PLAN, AS AMENDED FROM TIME TO TIME, OR SUCH SIMILAR
PROVISION OF ANY SUCCESSOR STOCK INCENTIVE PLAN.


C.           NO RIGHTS TO OTHER PAYMENTS.  THE PROVISIONS OF THIS PLAN PROVIDE
NO RIGHT OR ELIGIBILITY TO A PARTICIPANT TO ANY OTHER PAYOUTS FROM AIG OR ITS
SUBSIDIARIES UNDER ANY OTHER ALTERNATIVE PLANS, SCHEMES, ARRANGEMENTS OR
CONTRACTS AIG MAY HAVE WITH ANY EMPLOYEE OR GROUP OF EMPLOYEES OF AIG OR ITS
SUBSIDIARIES.


 

7

 

--------------------------------------------------------------------------------

 


D.           NO EFFECT ON BENEFITS.  GRANTS AND THE DELIVERY OF SHARES (OR CASH)
UNDER THIS PLAN WILL CONSTITUTE A SPECIAL DISCRETIONARY INCENTIVE PAYMENT TO THE
PARTICIPANTS AND WILL NOT BE REQUIRED TO BE TAKEN INTO ACCOUNT IN COMPUTING THE
AMOUNT OF SALARY OR COMPENSATION OF THE PARTICIPANTS FOR THE PURPOSE OF
DETERMINING ANY CONTRIBUTIONS TO OR ANY BENEFITS UNDER ANY PENSION, RETIREMENT,
PROFIT-SHARING, BONUS, LIFE INSURANCE, SEVERANCE OR OTHER BENEFIT PLAN OF AIG OR
ANY OF ITS SUBSIDIARIES OR UNDER ANY AGREEMENT WITH THE PARTICIPANT, UNLESS AIG
OR THE SUBSIDIARY WITH WHICH THE PARTICIPANT IS EMPLOYED SPECIFICALLY PROVIDES
OTHERWISE.


E.           SECTION 409A.   


(1)           AWARDS MADE UNDER THE PLAN ARE INTENDED TO BE “DEFERRED
COMPENSATION” SUBJECT TO SECTION 409A, AND THIS PLAN IS INTENDED TO, AND SHALL
BE INTERPRETED, ADMINISTERED AND CONSTRUED TO, COMPLY WITH SECTION 409A.  THE
COMMITTEE WILL HAVE FULL AUTHORITY TO GIVE EFFECT TO THE INTENT OF THIS
SECTION 8.E. 


(2)           IF ANY PAYMENT OR DELIVERY TO BE MADE UNDER ANY AWARD (OR ANY
OTHER PAYMENT OR DELIVERY UNDER THIS PLAN) WOULD BE SUBJECT TO THE LIMITATIONS
IN SECTION 409A(A)(2)(B) OF THE CODE, THE PAYMENT OR DELIVERY WILL BE DELAYED
UNTIL SIX MONTHS AFTER THE PARTICIPANT’S SEPARATION FROM SERVICE (OR EARLIER
DEATH) IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A. 


(3)           EACH PAYMENT OR DELIVERY IN RESPECT OF ANY AWARD WILL BE TREATED
AS A SEPARATE PAYMENT OR DELIVERY FOR PURPOSES OF SECTION 409A.


F.   SEVERABILITY.  IF ANY OF THE PROVISIONS OF THIS PLAN IS FINALLY HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE (WHETHER IN WHOLE OR IN PART), SUCH PROVISION
WILL BE DEEMED MODIFIED TO THE EXTENT, BUT ONLY TO THE EXTENT, OF SUCH
INVALIDITY, ILLEGALITY OR UNENFORCEABILITY AND THE REMAINING PROVISIONS WILL NOT
BE AFFECTED THEREBY; PROVIDED  THAT  IF ANY OF SUCH PROVISIONS IS FINALLY HELD
TO BE INVALID, ILLEGAL, OR UNENFORCEABLE BECAUSE IT EXCEEDS THE MAXIMUM SCOPE
DETERMINED TO BE ACCEPTABLE TO PERMIT SUCH PROVISION TO BE ENFORCEABLE, SUCH
PROVISION WILL BE DEEMED TO BE MODIFIED TO THE MINIMUM EXTENT NECESSARY TO
MODIFY SUCH SCOPE IN ORDER TO MAKE SUCH PROVISION ENFORCEABLE HEREUNDER.


G.   ENTIRE AGREEMENT.  THIS PLAN CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS,
PROMISES, COVENANTS, ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS AND
WARRANTIES BETWEEN THEM, WHETHER WRITTEN OR ORAL WITH RESPECT TO THE SUBJECT
MATTER HEREOF. 


H.   WAIVER OF CLAIMS.  EACH PARTICIPANT RECOGNIZES AND AGREES THAT PRIOR TO
BEING SELECTED BY THE COMMITTEE TO RECEIVE AN AWARD HE OR SHE HAS NO RIGHT TO
ANY BENEFITS UNDER THIS PLAN.  ACCORDINGLY, IN CONSIDERATION OF THE
PARTICIPANT’S RECEIPT OF ANY AWARD HEREUNDER, HE OR SHE EXPRESSLY WAIVES ANY
RIGHT TO CONTEST THE AMOUNT OF ANY AWARD, THE TERMS OF THIS PLAN, ANY
DETERMINATION, ACTION OR OMISSION HEREUNDER BY THE COMMITTEE OR THE COMPANY OR
ANY AMENDMENT TO THIS PLAN.


 

8

 

--------------------------------------------------------------------------------

 


I.     NO THIRD PARTY BENEFICIARIES.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, THIS
PLAN WILL NOT CONFER ON ANY PERSON OTHER THAN THE COMPANY AND THE PARTICIPANT
ANY RIGHTS OR REMEDIES HEREUNDER. THE EXCULPATION AND INDEMNIFICATION PROVISIONS
OF SECTION 7.E WILL INURE TO THE BENEFIT OF A COVERED PERSON’S ESTATE AND
BENEFICIARIES AND LEGATEES.


J.    SUCCESSOR ENTITY; AIG’S ASSIGNS.  UNLESS OTHERWISE PROVIDED IN THE
APPLICABLE AWARD AGREEMENT AND EXCEPT AS OTHERWISE DETERMINED BY THE COMMITTEE,
IN THE EVENT OF A MERGER, CONSOLIDATION, MANDATORY SHARE EXCHANGE OR OTHER
SIMILAR BUSINESS COMBINATION OF AIG WITH OR INTO ANY OTHER ENTITY (“SUCCESSOR
ENTITY”) OR ANY TRANSACTION IN WHICH ANOTHER PERSON OR ENTITY ACQUIRES ALL OF
THE ISSUED AND OUTSTANDING COMMON STOCK OF AIG, OR ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF AIG, OUTSTANDING AWARDS MAY BE ASSUMED OR A SUBSTANTIALLY
EQUIVALENT AWARD MAY BE SUBSTITUTED BY SUCH SUCCESSOR ENTITY OR A PARENT OR
SUBSIDIARY OF SUCH SUCCESSOR ENTITY.  THE TERMS OF THIS PLAN WILL BE BINDING AND
INURE TO THE BENEFIT OF AIG AND ITS SUCCESSORS AND ASSIGNS.


K.   NONASSIGNABILITY.  NO AWARD (OR ANY RIGHTS AND OBLIGATIONS THEREUNDER)
GRANTED TO ANY PERSON UNDER THE PLAN MAY BE SOLD, EXCHANGED, TRANSFERRED,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR HEDGED, IN ANY
MANNER (INCLUDING THROUGH THE USE OF ANY CASH-SETTLED INSTRUMENT), WHETHER
VOLUNTARILY OR INVOLUNTARILY AND WHETHER BY OPERATION OF LAW OR OTHERWISE, OTHER
THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, EXCEPT AS MAY BE
OTHERWISE PROVIDED IN THE AWARD AGREEMENT.  ANY SALE, EXCHANGE, TRANSFER,
ASSIGNMENT, PLEDGE, HYPOTHECATION, OR OTHER DISPOSITION IN VIOLATION OF THE
PROVISIONS OF THIS SECTION 8.K WILL BE NULL AND VOID AND ANY AWARD WHICH IS
HEDGED IN ANY MANNER WILL IMMEDIATELY BE FORFEITED.  ALL OF THE TERMS AND
CONDITIONS OF THIS PLAN AND THE AWARD AGREEMENTS WILL BE BINDING UPON ANY
PERMITTED SUCCESSORS AND ASSIGNS.


L.    RIGHT TO DISCHARGE.  NOTHING CONTAINED IN THIS PLAN OR IN ANY AWARD WILL
CONFER ON ANY PARTICIPANT ANY RIGHT TO BE CONTINUED IN THE EMPLOY OF AIG OR ANY
OF ITS SUBSIDIARIES OR TO PARTICIPATE IN ANY FUTURE PLANS.


M.  CONSENT.  IF THE COMMITTEEAT ANY TIME DETERMINES THAT ANY CONSENT (AS
HEREINAFTER DEFINED) IS NECESSARY OR DESIRABLE AS A CONDITION OF, OR IN
CONNECTION WITH, THE GRANTING OF ANY AWARD OR THE DELIVERY OF ANY SHARES UNDER
THIS PLAN, OR THE TAKING OF ANY OTHER ACTION THEREUNDER (EACH SUCH ACTION, A
“PLAN ACTION”), THEN SUCH PLAN ACTION WILL NOT BE TAKEN, IN WHOLE OR IN PART,
UNLESS AND UNTIL SUCH CONSENT WILL HAVE BEEN EFFECTED OR OBTAINED TO THE FULL
SATISFACTION OF THE COMMITTEE; PROVIDED  THAT  IF SUCH CONSENT HAS NOT BEEN SO
EFFECTED OR OBTAINED AS OF THE LATEST DATE PROVIDED BY THIS PLAN FOR PAYMENT OF
SUCH AMOUNT OR DELIVERY AND FURTHER DELAY IS NOT PERMITTED IN ACCORDANCE WITH
THE REQUIREMENTS OF SECTION 409A, SUCH AMOUNT WILL BE FORFEITED AND TERMINATE
NOTWITHSTANDING ANY PRIOR EARNING OR VESTING. 


THE TERM “CONSENT” AS USED IN THIS PARAGRAPH WITH RESPECT TO ANY PLAN ACTION
INCLUDES (1) ANY AND ALL LISTINGS, REGISTRATIONS OR QUALIFICATIONS IN RESPECT
THEREOF UPON ANY SECURITIES EXCHANGE OR UNDER ANY FEDERAL, STATE, OR LOCAL LAW,
OR LAW, RULE OR REGULATION OF A JURISDICTION OUTSIDE THE UNITED STATES, (2) ANY
OTHER MATTER, WHICH THE COMMITTEE MAY DEEM NECESSARY OR DESIRABLE TO

9

 

--------------------------------------------------------------------------------

 


COMPLY WITH THE TERMS OF ANY SUCH LISTING, REGISTRATION OR QUALIFICATION OR TO
OBTAIN AN EXEMPTION FROM THE REQUIREMENT THAT ANY SUCH LISTING, QUALIFICATION OR
REGISTRATION BE MADE, (3) ANY AND ALL OTHER CONSENTS, CLEARANCES AND APPROVALS
IN RESPECT OF A PLAN ACTION BY ANY GOVERNMENTAL OR OTHER REGULATORY BODY OR ANY
STOCK EXCHANGE OR SELF-REGULATORY AGENCY AND (4) ANY AND ALL CONSENTS REQUIRED
BY THE COMMITTEE.


N.   SUBJECT TO ANY AIG SECTION 162(M) PLAN.  AIG MAY, IN ANY YEAR, PROPOSE A
SECTION 162(M) COMPLIANT PERFORMANCE INCENTIVE AWARD PLAN (THE “AIG SECTION
162(M) PLAN”).  IF AN AIG SECTION 162(M) PLAN IS PROPOSED AND APPROVED BY AIG
STOCKHOLDERS IN ACCORDANCE WITH SECTION 162(M)(4)(C) OF THE CODE AND TREASURY
REGULATION SECTION 1.162‑27(E)(4), THIS PLAN WILL FUNCTION AS A SUB-PLAN UNDER
THE AIG SECTION 162(M) PLAN, WHEREBY PERFORMANCE COMPENSATION AMOUNTS PAYABLE
UNDER THE AIG SECTION 162(M) PLAN CAN BE PAID IN PART BY ACCRUING AWARDS WITH
RESPECT TO A PERFORMANCE PERIOD.


O.   NO LIABILITY WITH RESPECT TO TAX QUALIFICATION OR ADVERSE TAX TREATMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN NO EVENT SHALL THE
COMPANY BE LIABLE TO A PARTICIPANT ON ACCOUNT OF THE FAILURE OF ANY AWARD OR
AMOUNT PAYABLE UNDER THIS PLAN TO (A) QUALIFY FOR FAVORABLE UNITED STATES OR
FOREIGN TAX TREATMENT OR (B) AVOID ADVERSE TAX TREATMENT UNDER UNITED STATES OR
FOREIGN LAW, INCLUDING, WITHOUT LIMITATION, SECTION 409A.


9.            DISPUTES


A.   GOVERNING LAW.  THIS PLAN WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.  THE PLAN SHALL ALSO BE SUBJECT TO ALL APPLICABLE NON-U.S. LAWS AS TO
PARTICIPANTS LOCATED OUTSIDE OF THE UNITED STATES.  IN THE EVENT THAT ANY
PROVISION OF THIS PLAN IS NOT PERMITTED BY THE LOCAL LAWS OF A COUNTRY OR
JURISDICTION IN WHICH A PARTICIPANT PERFORMS SERVICES, SUCH LOCAL LAW SHALL
SUPERSEDE THAT PROVISION OF THIS PLAN WITH RESPECT TO THAT PARTICIPANT.   THE
BENEFITS TO WHICH A PARTICIPANT WOULD OTHERWISE BE ENTITLED UNDER THIS PLAN MAY
BE ADJUSTED OR LIMITED TO THE EXTENT THAT THE SENIOR HR ATTORNEY AND THE SENIOR
C&B EXECUTIVE OR THEIR DESIGNEE(S) DETERMINE IS NECESSARY OR APPROPRIATE IN
LIGHT OF APPLICABLE LAW OR LOCAL PRACTICE.

B.  Arbitration.  Subject to the provisions of this Section 9, any dispute,
controversy or claim between AIG and a Participant, arising out of or relating
to or concerning this Plan or any Award, will be finally settled by arbitration.
Participants who are subject to an Employment Dispute Resolution Program (“EDR
Program”) maintained by AIG or any affiliated company of AIG, will resolve such
dispute, controversy or claim in accordance with the operative terms and
conditions of such EDR Program, and to the extent applicable, the employment
arbitration rules of the American Arbitration Association (“AAA”). Participants
who are not subject to an EDR Program shall arbitrate their dispute, controversy
or claim in New York City before, and in accordance with the employment
arbitration rules of the AAA, without reference to the operative terms and
conditions of any EDR Program.  Prior to arbitration, all claims

10

 

--------------------------------------------------------------------------------

 

maintained by a Participant must first be submitted to the Committee in
accordance with claims procedures determined by the Committee. 

 


C.               JURISDICTION.  THE COMPANY AND EACH PARTICIPANT HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF A STATE OR FEDERAL COURT OF
APPROPRIATE JURISDICTION LOCATED IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW
YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR
CONCERNING THIS PLAN OR ANY AWARD THAT IS NOT OTHERWISE ARBITRATED OR RESOLVED
ACCORDING TO SECTION 9.B.  THE COMPANY AND EACH PARTICIPANT ACKNOWLEDGE THAT THE
FORUM DESIGNATED BY THIS SECTION HAS A REASONABLE RELATION TO THIS PLAN AND TO
SUCH PARTICIPANT’S RELATIONSHIP WITH THE COMPANY, THAT THE AGREEMENT AS TO FORUM
IS INDEPENDENT OF THE LAW THAT MAY BE APPLIED IN THE ACTION, SUIT OR PROCEEDING
AND THAT SUCH FORUM SHALL APPLY EVEN IF THE FORUM MAY UNDER APPLICABLE LAW
CHOOSE TO APPLY NON-FORUM LAW.


D.   WAIVER.  THE COMPANY AND EACH PARTICIPANT WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH THE COMPANY AND SUCH
PARTICIPANT NOW OR HEREAFTER MAY HAVE TO PERSONAL JURISDICTION OR TO THE LAYING
OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY COURT REFERRED TO IN
SECTION 9.C.  THE COMPANY AND EACH PARTICIPANT UNDERTAKE NOT TO COMMENCE ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO OR CONCERNING THIS PLAN
OR ANY AWARD IN ANY FORUM OTHER THAN A FORUM DESCRIBED IN SECTION 9.C. 
NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL PRECLUDE THE COMPANY FROM
BRINGING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER COURT FOR THE PURPOSE OF
ENFORCING THE PROVISIONS OF THIS SECTION 9.  THE COMPANY AND EACH PARTICIPANT
AGREE THAT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, A FINAL AND
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT
SHALL BE CONCLUSIVE AND BINDING UPON THE PARTICIPANT AND THE COMPANY.


E.   SERVICE OF PROCESS.  EACH PARTICIPANT IRREVOCABLY APPOINTS THE SECRETARY OF
AIG AT 80 PINE STREET, NEW YORK, NEW YORK 10005, U.S.A. AS HIS OR HER AGENT FOR
SERVICE OF PROCESS IN CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF OR RELATING TO OR CONCERNING THIS PLAN OR ANY AWARD THAT IS NOT OTHERWISE
ARBITRATED OR RESOLVED ACCORDING TO SECTION 9.B.  THE SECRETARY WILL PROMPTLY
ADVISE THE PARTICIPANT OF ANY SUCH SERVICE OF PROCESS.


F.   CONFIDENTIALITY.  EACH PARTICIPANT MUST KEEP CONFIDENTIAL ANY INFORMATION
CONCERNING ANY GRANT OR AWARD MADE UNDER THIS PLAN AND ANY DISPUTE, CONTROVERSY
OR CLAIM RELATING TO THIS PLAN, EXCEPT THAT (I) A PARTICIPANT MAY DISCLOSE
INFORMATION CONCERNING A DISPUTE OR CLAIM TO THE COURT THAT IS CONSIDERING SUCH
DISPUTE OR TO SUCH PARTICIPANT’S LEGAL COUNSEL (PROVIDED  THAT  SUCH COUNSEL
AGREES NOT TO DISCLOSE ANY SUCH INFORMATION OTHER THAN AS NECESSARY TO THE
PROSECUTION OR DEFENSE OF THE DISPUTE) OR (II) A PARTICIPANT MAY DISCLOSE
INFORMATION REGARDING AN AWARD TO THE PARTICIPANT’S PERSONAL LAWYER OR TAX
ACCOUNTANT, PROVIDED  THAT  SUCH INDIVIDUALS AGREE TO KEEP THE INFORMATION
CONFIDENTIAL.


 

11

 

--------------------------------------------------------------------------------

 


10.         TERM OF PLAN

This Plan will continue until suspended or terminated by the Committee in its
sole discretion.  Any termination of this Plan will be done in a manner that the
Committee determines complies with Section 409A. 

12

 

--------------------------------------------------------------------------------

Annex A

Glossary of Terms

            “Cause” means (1) a Participant’s conviction, whether following
trial or by plea of guilty or nolo  contendere  (or similar plea), in a criminal
proceeding (A) on a misdemeanor charge involving fraud, false statements or
misleading omissions, wrongful taking, embezzlement, bribery, forgery,
counterfeiting or extortion, or (B) on a felony charge or (C) on an equivalent
charge to those in clauses (A) and (B) in jurisdictions which do not use those
designations; (2) a Participant’s engagement in any conduct which constitutes an
employment disqualification under applicable law (including statutory
disqualification as defined under the Securities Exchange Act of 1934); (3) a
Participant’s violation of any securities or commodities laws, any rules or
regulations issued pursuant to such laws, or the rules and regulations of any
securities or commodities exchange or association of which the Company or any of
its subsidiaries or affiliates is a member; or (4) a Participant’s material
violation of the Company’s codes or conduct or any other AIG policy as in effect
from time to time.  The determination as to whether “Cause” has occurred shall
be made by the Committee, with respect to any Participant under the purview of
the Committee, or the Senior C&B Executive, with respect to any other
Participant, in each case, in its or his or her sole discretion.  The Committee
or Senior C&B Executive, as applicable, shall also have the authority in its
sole discretion to waive the consequences of the existence or occurrence of any
of the events, acts or omissions constituting “Cause.” 

            “Change in Control” means the occurrence of any of the following
events:

(1)  individuals who, on January 1, 2013, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 1, 2013,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of AIG’s proxy statement in which such person is named as a
nominee for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of AIG as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

(2)  Any “person” (as such term is defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), is or
becomes a “beneficial owner” (as defined in Rule 13d‑3 under the Exchange Act),
directly or indirectly, of securities of AIG representing 50% or more of the
combined voting power of AIG’s then outstanding securities eligible to vote for
the election of the Board (“AIG Voting Securities”); provided, however, that the
event described in this paragraph (2) shall not be deemed to be a Change in
Control by virtue of an acquisition of AIG Voting Securities:  (A) by AIG or any
subsidiary of AIG (B) by any employee benefit plan (or related trust) sponsored
or maintained by AIG or any subsidiary of AIG or (C) by any underwriter
temporarily holding securities pursuant to an offering of such securities;

(3)  The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving AIG (a “Business  

 

--------------------------------------------------------------------------------

 

Combination”) that results in any person (other than the United States
Department of Treasury) becoming the beneficial owner, directly or indirectly,
of 50% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the entity resulting from such Business
Combination;

(4)  The consummation of a sale of all or substantially all of AIG’s assets
(other than to an affiliate of AIG); or

(5)  AIG’s stockholders approve a plan of complete liquidation or dissolution of
AIG.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
AIG Voting Securities as a result of the acquisition of AIG Voting Securities by
AIG which reduces the number of AIG Voting Securities outstanding; provided that
if after such acquisition by AIG such person becomes the beneficial owner of
additional AIG Voting Securities that increases the percentage of outstanding
AIG Voting Securities beneficially owned by such person, a Change in Control
shall then occur.

            “Disability” means that a Participant, who after receiving short
term disability income replacement payments for six months, (i) is determined to
be disabled in accordance with the Company’s long term disability plan in which
employees of the Company are generally able to participate, if one is in effect
at such time, to the extent such disability complies with
26 C.F.R. §1.409A-3(i)4(i)(B), or (ii) to the extent such Participant is not
participating in the Company’s long term disability plan, or no such long term
disability plan exists, is determined to have medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months as determined by, as
applicable, the Company’s long term disability insurer or the department or
vendor directed by the Company to determine eligibility for unpaid medical
leave.

            “Employed” and “Employment” means (a) actively performing services
for the Company, (b) being on a Company-approved leave of absence, whether paid
or unpaid, or (c) receiving long term disability benefits, in each case while in
good standing with the Company.

            “Qualifying Resignation”  for a Participant means voluntary
Termination initiated by the Participant (while such Participant is in good
standing with the Company), that would not otherwise satisfy the definition of
Retirement below, after attainment of age plus years of service equal to 60;
provided that such Termination occurs on or after age 50 with at least five
years of service.

            “Retirement” for a Participant means voluntary Termination initiated
by the Participant (while such Participant is in good standing with the Company)
(i) on or after age 60 with five years of service or (ii) on or after age 55
with 10 years of service

“Senior C&B Executive” means the Company’s most senior executive whose
responsibility it is to oversee both the Corporate Compensation Department

14

 

--------------------------------------------------------------------------------

 

and the Corporate Benefits Department.  In the event that no individual holds
such position, “Senior C&B Executive” will instead refer to the Company’s most
senior executive whose responsibility it is to oversee the global Human
Resources Department.

“Senior HR Attorney” means the Company’s most senior attorney whose
responsibility it is to oversee Human Resource/employment matters.

“Termination” or “Terminate,” with respect to a Participant, means the
termination of the Participant’s Employment.

15

 

--------------------------------------------------------------------------------

Annex B

Form of Release Referred to in Section 6.G of the Plan.

NOT personalized to each Participant.


(1)           [EMPLOYEE NAME] (“EMPLOYEE”), FOR GOOD AND SUFFICIENT
CONSIDERATION, THE RECEIPT OF WHICH IS HEREBY ACKNOWLEDGED, HEREBY WAIVES AND
FOREVER RELEASES AND DISCHARGES ANY AND ALL CLAIMS OF ANY KIND EMPLOYEE MAY HAVE
AGAINST AMERICAN INTERNATIONAL GROUP, INC., ITS AFFILIATE OR SUBSIDIARY
COMPANIES, OR ANY OFFICER, DIRECTOR OR EMPLOYEE OF, OR ANY BENEFIT PLAN
SPONSORED BY, ANY SUCH COMPANY (COLLECTIVELY, THE “RELEASED PARTIES”) WHICH
ARISE FROM EMPLOYEE’S EMPLOYMENT WITH ANY OF THE RELEASED PARTIES OR THE
TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH ANY OF THE RELEASED PARTIES. 
[SPECIFICALLY, BUT WITHOUT LIMITING THAT RELEASE, EMPLOYEE HEREBY WAIVES ANY
RIGHTS OR CLAIMS EMPLOYEE MIGHT HAVE PURSUANT TO THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED (THE “ACT”) AND UNDER THE LAWS OF ANY AND ALL
JURISDICTIONS, INCLUDING, WITHOUT LIMITATION, THE UNITED STATES.  EMPLOYEE
RECOGNIZES THAT EMPLOYEE IS NOT WAIVING ANY RIGHTS OR CLAIMS UNDER THE ACT THAT
MAY ARISE AFTER THE DATE THAT EMPLOYEE EXECUTES THIS RELEASE.] NOTHING HEREIN
MODIFIES OR AFFECTS ANY VESTED RIGHTS THAT EMPLOYEE MAY HAVE UNDER THE [AMERICAN
INTERNATIONAL GROUP, INC. RETIREMENT PLAN, OR THE AMERICAN INTERNATIONAL GROUP,
INC. INCENTIVE SAVINGS PLAN] [AND OTHER PLANS APPLICABLE TO EMPLOYEE]; NOR DOES
THIS RELEASE CONFER ANY SUCH RIGHTS, WHICH ARE GOVERNED BY THE TERMS OF THE
RESPECTIVE PLANS (AND ANY AGREEMENTS UNDER SUCH PLANS).


(2)           EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS NOT FILED ANY COMPLAINT,
CHARGE, CLAIM OR PROCEEDING, IF ANY, AGAINST ANY OF THE RELEASED PARTIES BEFORE
ANY LOCAL, STATE OR FEDERAL AGENCY, COURT OR OTHER BODY (EACH INDIVIDUALLY A
“PROCEEDING”).  EMPLOYEE REPRESENTS THAT EMPLOYEE IS NOT AWARE OF ANY BASIS ON
WHICH SUCH A PROCEEDING COULD REASONABLY BE INSTITUTED.


(3)           EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS COMPLIED WITH
AND WILL CONTINUE TO COMPLY WITH THE NON-DISPARAGEMENT, NON-SOLICITATION AND
CONFIDENTIALITY PROVISIONS SET FORTH IN THE EMPLOYEE’S AWARD AGREEMENT PURSUANT
TO SECTION 3.D OF THE PLAN, [A COPY OF WHICH IS ATTACHED HERETO AS EXHIBIT A],
AND FURTHER AGREES THAT AIG’S REMEDIES AT LAW FOR A BREACH OR THREATENED BREACH
OF ANY OF THE NON-DISPARAGEMENT, NON-SOLICITATION AND CONFIDENTIALITY PROVISIONS
IN THE EMPLOYEE’S AWARD AGREEMENT WOULD BE INADEQUATE.  IN RECOGNITION OF THIS
FACT, THE EMPLOYEE AGREES THAT, IN THE EVENT OF SUCH A BREACH OR THREATENED
BREACH, IN ADDITION TO ANY REMEDIES AT LAW, AIG, WITHOUT POSTING ANY BOND, SHALL
BE ENTITLED TO OBTAIN EQUITABLE RELIEF FROM A COURT OF COMPETENT JURISDICTION IN
THE FORM OF SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER, TEMPORARY OR
PERMANENT INJUNCTION OR ANY OTHER EQUITABLE REMEDY WHICH MAY THEN BE AVAILABLE;


(4)           [EMPLOYEE ACKNOWLEDGES AND UNDERSTANDS THAT EMPLOYEE IS HEREBY
BEING ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE. 
EMPLOYEE ALSO ACKNOWLEDGES AND UNDERSTANDS THAT EMPLOYEE HAS [TWENTY-ONE (21)]
DAYS TO CONSIDER THE TERMS OF THIS RELEASE BEFORE SIGNING IT.  HOWEVER, IN NO
EVENT MAY EMPLOYEE SIGN THIS RELEASE BEFORE EMPLOYEE’S TERMINATION DATE.]


(5)           [UPON THE SIGNING OF THIS RELEASE BY EMPLOYEE, EMPLOYEE
UNDERSTANDS THAT EMPLOYEE SHALL HAVE A PERIOD OF SEVEN (7) DAYS FOLLOWING
EMPLOYEE’S SIGNING OF THIS RELEASE IN WHICH EMPLOYEE MAY REVOKE THIS RELEASE. 

 

--------------------------------------------------------------------------------

 


EMPLOYEE UNDERSTANDS THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THIS SEVEN (7) DAY REVOCATION PERIOD HAS EXPIRED, AND THAT NEITHER THE
RELEASED PARTIES NOR ANY OTHER PERSON HAS ANY OBLIGATION [PURSUANT TO THE
AMERICAN INTERNATIONAL GROUP, INC. 2013 LONG TERM INCENTIVE PLAN] UNTIL EIGHT
(8) DAYS HAVE PASSED SINCE EMPLOYEE’S SIGNING OF THIS RELEASE WITHOUT EMPLOYEE
HAVING REVOKED THIS RELEASE.  IF EMPLOYEE REVOKES THIS RELEASE, EMPLOYEE WILL BE
DEEMED NOT TO HAVE ACCEPTED THE TERMS OF THIS RELEASE.]


(6)           ANY DISPUTE ARISING UNDER THIS RELEASE SHALL BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CHOICE OF LAW RULES THAT
WOULD CAUSE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION

 

 

 

___________________________                                    
____________________________

DATE                                                                         
[Employee]

17

 

--------------------------------------------------------------------------------